Name: Commission Regulation (EEC) No 2906/90 of 8 October 1990 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 277/34 Official Journal of the European Communities 9. 10. 90 COMMISSION REGULATION (EEC) No 2906/90 of 8 October 1990 fixing the amount of the subsidy on oil seeds Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 2828/90 to the infor ­ mation known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 2902/89 (^i, and in particular Article 27 (4) thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 2496/90 (4), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (*), as last amended by Regulation (EEC) No 2206/90 (% and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis ­ sion Regulation (EEC) No 2828/90 (^ as amended by Regulation (EEC) No 2872/90 0 ; HAS ADOPTED THIS REGULATION : Article 1 1 . The amount of the subsidy and the exchange rate referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681 /83 ( ®) are as set out in the Annexes hereto. 2. The amount of the compensatory aid referred to in Article 14 of Council Regulation (EEC) No 475/86 (,0) is as set out in Annex III for sunflower seed harvested in Spain. 3. The amount of the special subsidy provided for by Council Regulation (EEC) No 1920/87 ("), for sunflower seed harvested and processed in Portugal is as set out in Annex III. Article 2 This Regulation shall enter into force on 9 October 1990. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 October 1990. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No 172, 30. 9 . 1966, p. 3025/66. 0 OJ No L 280, 29. 9. 1989, p. 2. (3) OJ No L 164, 24. 6. 1985, p. 11 . «) OJ No L 236, 31 . 8 . 1990, p. 8 . 0 OJ No L 167, 25. 7. 1972, p. 9. V) OJ No L 201 , 31 . 7. 1988, p. 11 . 0 OJ No L 268 , 29. 9 . 1990, p. 76. ( «) OJ No L 275, 5 . 10. 1990, p. 21 . O OJ No L 266, 28. 9. 1983, p. 1 . (10) OJ No L 53, 1 . 3 . 1986, p. 47. (")  OJ No L 183, 3. 7. 1987, p. 18. / 9. 10. 90 Official Journal of the European Communities No L 277/35 ANNEX I Aids to colza and rape seed other than 'double zero' (amounts per 100 kg) Current 1st period 2nd period 3rd period 4th period 5th period 10 11 12 1 2 3 1 . Gross aids (ECU): \  Spain 0,000 0,000 0,000 0,000 0,000 0,000  Portugal 0,000 0,000 0,000 26,589 26,313 26,592  Other Member States 19,890 19,443 19,521 19,619 19,343 19,622 2. Final aids : l \ (a) Seed harvested and processed in : I I I  Federal Republic of Germany (DM) 46,57 45,52 45,70 45,93 45,28 46,06  Netherlands (Fl) 52,47 51,29 51,49 51,75 ' 51,02 51,91  BLEU (Bfrs/Lfrs) 960,43 938,84 942,61 947,34 934,01 949,17 '  France (FF) 156,17 152,66 153,28 154,05 151-.88 154,07  Denmark (Dkr) 177,62 173,63 174,32 175,20 172,73 175,23  Ireland ( £ Irl) 17382 16,991 17,059 17,145 16,904 17,148  United Kingdom ( £) 15,210 14,846 14,875 14,912 14,682 14,804  Italy (Lit) 34 841 34 058 34194 34 366 33 883 34 371  Greece (Dr) 4 130,74 4 008,04 3 989,39 3 986,78 3 916,64 3 891,58 (b) Seed harvested in Spain and processed : I |  in Spain (Pta) 0,00 0,00 0,00 0,00 0,00 0,00  in another Member State (Pta) 0,00 0,00 0,00 0,00 0,00 0,00 (c) Seed harvested in Portugal and processed : I  in Portugal (Esc) 0,00 0,00 0,00 5 447,50 5 388,29 5 402,94  in another Member State (Esc) 5 523,18 5 428,77 5 441,83 5 447,50 5 388,29 5 402,94 No L 277/36 9. 10. 90Official Journal of the European Communities ANNEX II Aids to colza and rape seed 'double zero' (amounts per 100 kg) \ Current 1st period 2nd period 3rd period 4th period 5th period \ 10 11 12 1 2 3 1 . Gross aids (ECU) : \ I  Spain 0,000 0,000 0,000 0,000 0,000 0,000  Portugal 1,030 1,030 1,030 29,089 28,813 29,092  Other Member States 22,390 21,943 22,021 22,119 21,843 22,122 2. Final aids : \ \ l (a) Seed harvested and processed in : I I  Federal Republic of Germany (DM) 52,42 5137 51,55 51,78 51,14 51,92  Netherlands (Fl) 59,06 57,88 58,09 58,35 57,62 58,51  BLEU (Bfrs/Lfrs) 1 081,14 1 059,56 1 063,33 1 068,06 1 054,73 1 069,88  France (FF) 175,80 172,29 172,91 173,67 171,51 173,70  Denmark (Dkr) 199,94 195,95 196,65 197,52 195,06 197,55  Ireland ( £ Irl) 19,567 19,176 19,244 19,330 19,089 19,332  United Kingdom ( £) 17,159 16,795 16,824 16,860 16,631 16,753  Italy ' (Lit) 39 220 38 437 38 574 38 745 38 262 38 750  Greece (Dr) 4 674,09 4 551,40 4 532,75 4 530,14 4 459,99 4 434,93 (b) Seed harvested in Spain and processed : I  in Spain (Pta) 0,00 0,00 0,00 60,22 20,18 37,52  in another Member State (Pta) 110,71 45,81 52^0 60,22 20,18 37,52 (c) Seed harvested in Portugal and processed : \ I  in Portugal (Esc) 213,11 213,11 213,11 5 964,75 5 905,54 5 920,19  in another Member State (Esc) 6 040,44 5 946,03 5 959,08 5 964,75 5 905,54 5 920,19 9. 10. 90 Official Journal of the European Communities No L 277/37 ANNEX III Aids to sunflower seed (amounts per 100 kg) \ Current 1st period 2nd period 3rd period 4th period I 10 11 12 1 2 1 . Gross aids (ECU):  Spain 8,600 8,600 8,600 28,260 28,591  Portugal 0,000 0,000 0,000 37,291 37,622  Other Member States 25,711 25,724 25,855 25,051 25,382 2. Final aids : IIIl I (a) Seed harvested and processed in (') : l  Federal Republic of Germany (DM) 60,19 60,22 60,53 58,65 59,42  Netherlands (Fl) 67,82 67,86 68,20 66,08 66,95  BLEU (Bfrs/Lfrs) 1 241,51 1 242,13 1 248,46 1 209,64 1 225,62  France (FF) 201,88 201,98 203,01 196,70 199,30  Denmark (Dkr) 229,60 229,72 230,89 223,71 226,66  Ireland ( £ Irl) 22,469 22,480 22,595 21,892 22,181  United Kingdom ( £) 19,721 19,725 19,794 19,100 19,359  Italy (Lit) 45 037 45 060 45 289 43 881 44 461  Greece (Dr) 5 378,72 5 361,21 5 352,41 5 134,03 5 206,81 (b) Seed harvested in Spain and processed :  in Spain (Pta) 1 314,91 1 314,91 1 314,91 4 387,08 4 437,51  in another Member State (Pta) 4565,99 4 569,36 4 585,40 4 460,04 4 510,46 (c) Seed harvested in Portugal and processed : \  in Portugal (Esc) 0,00 0,00 0,00 7 657,63 7 726,29  in Spain (Esc) 7 991,23 7 993,19 8 017,76 7 828,74 7 898,94  in another Member State (Esc) 7 816,57 7 818,49 7 842,51 7 657,63 7 726,29 3. Compensatory aids : II II  in Spain (Pta) 4 537,74 4 540,28 4 556,32   4. Special aid : Il  in Portugal (Esc) 7 816,57 7 818,49 7 842,51   (') For seed harvested m the Community as constituted at 31 December 1985 and processed in Spain , the amounts shown in 2 (a) to be multiplied by 1,0223450. ANNEX IV Exchange rate of the ecu to be used for converting final aids into the currency of the processing country when the latter is a country other than die country of production (value of ECU 1) Current 10 1st period 11 2nd period 12 3rd period I 4th period 2 5th period 3 DM 2,058810 2,055600 2,052550 2,049500 2,049500 2,040980 Fl 2,321920 2,318160 2,314690 2,311150 2,311150 2,301220 Bfrs/Lfrs 42,407300 42,363200 42,303300 42,243600 42,243600 42,094400 FF 6,893940 6,892880 6,892820 6,892100 6,892100 6,889070 Dkr 7,865270 7,866700 7,868260 7,869410 7,869410 7,871470 £Irl 0,767303 0,768142 0,768240 0,768846 0,768846 0,770102 £ 0,701969 0,704824 0,707302 0,709600 0,709600 0,715570 Lit 1 541,14 1 539,99 1 539,77 1 540,78 1 540,78 1 544,24 Dr 203,62300 205,68900 207,89900 209,31100 209,31100 214,84900 Esc 182,76200 183,12700 183,85300 184,79900 184,79900 187,58300 Pta 128,83900 129,33500 129,76500 130,17800 130,17800 131,38900